Citation Nr: 1716304	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-36 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of ten percent for paroxysmal supraventricular tachycardia (PSVT). 

2.  Entitlement to an increased rating in excess of 30 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 2002.

The matter of an increased initial rating for PSVT comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The matter of an increased rating for asthma comes before the Board on appeal from a rating decision of the RO in Huntington, West Virginia.  Both matters are now under the jurisdiction of the RO in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some relevant treatment records are located in Virtual VA; all files are now in these electronic systems.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In October 2016, the Veteran submitted a waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The Board notes that in May 2016, the Veteran submitted a substantive appeal for entitlement to service connection for sleep apnea.  As that claim has not yet been certified to the Board by the AOJ, the Board declines to take jurisdiction at this time.

The issue of entitlement to an increased rating in excess of 30 percent for bronchial asthma is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has paroxysmal supraventricular tachycardia with more than four episodes per year.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial evaluation of 30 percent PSVT have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.14, 4.104, Diagnostic Code 7010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing an appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's PSVT is rated under Diagnostic Code (DC) 7010.  DC 7010 provides for a higher 30 percent rating when there is paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram (ECG) or Holter monitor.  38 C.F.R. § 4.104, DC 7010.

Analysis

The Veteran's PSVT is currently rated as ten percent disabling.  See January 2011 Rating Decision.

During a February 2010 VA examination, the examiner noted the Veteran's diagnosis of PSVT, and reviewed the Veteran's treatment history.  The examiner noted that the Veteran "has persistent symptoms with this on a frequent basis," with no symptoms between episodes.  The examiner also indicated that a long-term monitor was needed to document the frequency of episodes.

March 2010 VA treatment records indicate that the Veteran had a 30-day event monitor that revealed no dysrhythmia.

During a June 2010 VA examination, the examiner noted that the 30-day monitor did not capture any episodes, but noted that he expected PSVT to cause "tachy palpitations."  The Veteran reported several episodes of palpitations a day, but also noted they were less frequent because of treatment with atenolol.  

Records reflect that the Veteran has continued to receive treatment for PSVT throughout the course of this appeal.  See, e.g., August 2013 Private Medical Records.

During a January 2016 VA examination, the examiner noted that the Veteran experienced supraventricular tachycardia intermittently, with more than four episodes per year of symptomatic palpitations.  The examiner also noted that atenolol was required for treatment of the PSVT.  

The Veteran has testified that he experiences heart symptoms, such as a racing heart, at times from 30 minutes to one hour several times a day prior to starting atenolol.  See October 2016 Hearing Testimony.  He further testified that, while atenolol now helps control the symptoms, he still has frequent episodes.  He is competent to report symptoms such as a racing heart.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  These statements are credible and consistent with the medical evidence of record.  

The evidence of record indicates that, during the course of the appeal, the Veteran had an event monitor once, for 30 days, that recorded no dysrhythmia.  However, the February 2010 and January 2016 VA examiners indicated that he had paroxysmal supraventricular tachycardia with more than 4 episodes per year.  The Veteran has also testified to continuing to have more than four episodes per year.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that his PSVT symptoms more nearly approximate the criteria for a 30 percent evaluation.  The Board notes that a 30 percent evaluation is the highest disability evaluation for PSVT.


ORDER

Entitlement to an initial evaluation of 30 percent for paroxysmal supraventricular tachycardia is granted subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks entitlement to a rating in excess of 30 percent for bronchial asthma.  The file contains evidence that the Veteran had VA pulmonary function testing (PFT) on February 24, 2016, that does not appear to be in the record.  A remand is needed to obtain the PFT testing record and relevant VA treatment records since June 2016.
Further, there is evidence that the Veteran's asthma is treated with steroids.  See, e.g., January 2009, March 2010, and February 2012 Private Medical Records; October 2015 VA Treatment Records.  A January 2016 VA examiner did not provide a response to the question of whether the Veteran's asthma required the use of oral or parenteral corticosteroids.  A remand is needed to obtain an addendum opinion regarding the Veteran's use of corticosteroids.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the February 24, 2016, VA pulmonary function testing records.  Further, associate with the claims file VA treatment records since June 2016.

2.  After any additional documents are obtained and associated with the electronic claims file, forward the claims folder to a qualified examiner for an addendum opinion.  The examiner should answer the following questions:

a)  Whether and how often the Veteran requires physician care for exacerbations.

b)  Whether and how often the Veteran requires use of oral or parenteral corticosteroids or immunosuppressive medications; and if such is used, whether or not such medications are considered "high dose." The examiner should also address all of the Veteran's noted prescriptions and identify which disability they are used to treat.  Specifically, the VA examiner must address the following asthma medications:

* Advair (January 2009 treatment records);
* Decadron (March 2010 treatment records); 
* inhaled corticosteroids (February 2012 treatment records); and
* fluticasone propionate (October 2015 VA Treatment Records).

c) If the Veteran's asthma requires DAILY use of systemic high dose corticosteroids or immunosuppressive medications, the VA examiner should identify the duration of this treatment, to include the start and end dates of the specific periods of treatment for such. 

d) Whether and how often the Veteran has asthma attacks with episodes of respiratory failure.

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


